                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


KENDRICK R. MARTIN,

              Plaintiff,

                                                         CV 117-127


SCOTT WILKES,Head Warden; ANTONIO
ROSS,Sergeant over CERT; and SERENA
CHANCE,Lieutenant,

              Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

nos. 85, 86.) Both Plaintiff and Defendants object to the R&R. Accordingly, the Court

OVERRULES Plaintiffs and Defendants' objections, (doc. nos. 85, 86), ADOPTS the

Report and Recommendation ofthe Magistrate Judge as its opinion, and GRANTS IN PART

and DENIES IN PART Defendants' motion for summary judgment,(doc. no. 68), resulting

only in summary judgment for Defendants Wilkes and Chance on Plaintiffs Eighth Amendment

excessive force claims against them. The case shall proceed to trial on Plaintiffs Eighth

Amendment excessive force claim against Sergeant Ross arising out of the taser application on
March 27, 2017.

       SO ORDERED this,   day of August, 2019, at Augusta, Georgia.




                              J. RANC& HXLLt^IEF
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
